Exhibit 10.11

 

SIXTH AMENDMENT TO LOAN AGREEMENT

 

This Sixth Amendment to Loan Agreement (this “Amendment”) is entered into as of
February 28, 2006, by and between COMERICA BANK (“Bank”), and CLARIENT, INC., a
Delaware corporation, formerly known as Chromavision Medical Systems, Inc.
(“Borrower”).

 

RECITALS

 

Borrower and Bank are parties to that certain Loan Agreement dated as of
February 13, 2003, as amended from time to time, including but not limited to
that certain First Amendment to Loan and Security Agreement dated as of October
21, 2003, that certain Second Amendment to Loan and Security Agreement dated as
of January 22, 2004, that certain Third Amendment to Loan Agreement dated as of
January 31, 2005, that certain Fourth Amendment to Loan and Security Agreement
dated as of March 11, 2005, that certain Fifth Amendment to Loan and Security
Agreement dated as of August 1, 2005 and that certain Loan Extension Letter
Agreement dated as of January 26, 2006 (collectively, the “Agreement”). The
parties desire to amend the Agreement in accordance with the terms of this
Amendment.

 

NOW, THEREFORE, the parties agree as follows:

 

1.             The following defined term in Section 1.1 of the Agreement is
amended and restated in its entirety to read as follows:

 

“‘Revolving Maturity Date’ means February 28, 2007.”

 

2.             Section 6.8 of the Agreement is amended and restated in its
entirety to read as follows:

 

“6.8         Tangible Net Worth. Borrower shall maintain, as of the last day of
each calendar month, a Tangible Net Worth of not less than $0.”

 

3.             Exhibit C to the Agreement is amended and replaced with Exhibit C
attached hereto.

 

4.             All references in the Agreement to Bank’s address at 2321
Rosecrans Ave., Suite 5000, El Segundo, CA 90245, shall mean and refer to 75 E
Trimble Road, San Jose, CA 95131.

 

5.             Unless otherwise defined, all initially capitalized terms in this
Amendment shall be as defined in the Agreement. The Agreement, as amended
hereby, shall be and remain in full force and effect in accordance with its
respective terms and hereby is ratified and confirmed in all respects. Except as
expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver of, or as an amendment of, any right,
power, or remedy of Bank under the Agreement, as in effect prior to the date
hereof.

 

6.             Borrower represents and warrants that the Representations and
Warranties contained in the Agreement are true and correct as of the date of
this Amendment, and that no Event of Default has occurred and is continuing.

 

7.             As a condition to the effectiveness of this Amendment, Bank shall
have received, in form and substance satisfactory to Bank, the following:

 

(a)           this Amendment, duly executed by Borrower;

 

(b)           a Certificate of the Secretary of Borrower with respect to
incumbency and resolutions authorizing the execution and delivery of this
Amendment;

 

--------------------------------------------------------------------------------


 

(c)           an Affirmation of Guaranty from each Guarantor in the form
attached hereto, together with resolutions authorizing the execution and
delivery of the same;

 

(d)           an amendment fee in the amount of $5,000, which shall be due and
payable and nonrefundable on the date hereof, and which may be debited from any
of Borrower’s accounts;

 

(e)           all Bank Expenses incurred through the date of this Amendment,
which shall be due and payable and nonrefundable on the date hereof, and which
may be debited from any of Borrower’s accounts; and

 

(f)            such other documents, and completion of such other matters, as
Bank may reasonably deem necessary or appropriate.

 

8.             This Amendment may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one instrument.

 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

 

 

CLARIENT, INC., formerly known as Chromavision Medical
Systems, Inc.

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

COMERICA BANK

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

COMPLIANCE CERTIFICATE

 

TO:

COMERICA BANK

 

 

FROM:

CLARIENT, INC.

 

The undersigned authorized officer of CLARIENT, INC. hereby certifies that in
accordance with the terms and conditions of the Loan Agreement between Borrower
and Bank (the “Agreement”), (i) Borrower is in complete compliance for the
period ending                             with all required covenants except as
noted below and (ii) all representations and warranties of Borrower stated in
the Agreement are true and correct in all material respects as of the date
hereof. Attached herewith are the required documents supporting the above
certification. The Officer further certifies that these are prepared in
accordance with Generally Accepted Accounting Principles (GAAP) and are
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

 

Required

 

Complies

 

 

 

 

 

 

Monthly financial statements

 

Monthly within 30 days

 

Yes

No

Annual (CPA Audited)

 

FYE within 120 days

 

Yes

No

10K and 10Q

 

(as applicable)

 

Yes

No

Total amount of Borrower’s cash and investments

 

Amount: $               

 

Yes

No

Total amount of Borrower’s cash and investments maintained with Bank

 

Amount: $               

 

Yes

No

 

Financial Covenant

 

Required

 

Actual

 

Complies

 

 

 

 

 

 

 

 

 

 

Measured on a Monthly Basis:

 

 

 

 

 

 

 

 

Minimum Tangible Net Worth

 

$

0.00

 

$

 

 

Yes

No

 

 

Comments Regarding Exceptions: See Attached.

 

BANK USE ONLY

 

 

 

 

 

Received by:

 

Sincerely,

 

AUTHORIZED SIGNER

 

 

 

 

 

Date:

 

 

 

 

 

 

Verified:

 

SIGNATURE

 

AUTHORIZED SIGNER

 

 

 

 

 

 

 

 

Date:

 

TITLE

 

 

 

 

Compliance Status

Yes

No

 

 

 

DATE

 

 

 

--------------------------------------------------------------------------------


 

AFFIRMATION OF GUARANTY

 

This AFFIRMATION OF GUARANTY is made as of February 28, 2006, by the undersigned
(each, a “Guarantor” and collectively, the “Guarantors”) for the benefit of
Comerica Bank (“Bank”).

 

RECITALS

 

Bank and CLARIENT, INC., formerly known as Chromavision Medical Systems, Inc.
(“Borrower”) are parties to that certain Loan Agreement dated as of February 13,
2003, as amended from time to time (collectively, the “Loan Agreement”). Each
Guarantor executed for the benefit of Bank a Second Amended and Restated
Unconditional Guaranty dated as of August 1, 2005 (the “Guaranty”), guarantying
all amounts owing by Borrower to Bank. Borrower and Bank propose to enter into a
Sixth Amendment to Loan Agreement of even date herewith (the “Amendment”), which
provides that Bank will, under certain circumstances, amend the Loan Agreement
by, among other things, extending the maturity date. Bank has agreed to enter
into the Amendment provided, among other things, that each Guarantor consents to
the entry by Borrower into the Amendment and related documents and agrees that
the Guaranty will remain effective.

 

AGREEMENT

 

NOW, THEREFORE, each Guarantor agrees as follows:

 


1.             GUARANTOR CONSENTS TO THE EXECUTION, DELIVERY AND PERFORMANCE BY
BORROWER OF THE AMENDMENT AND THE DOCUMENTS AND INSTRUMENTS EXECUTED IN
CONNECTION THEREWITH, AS WELL AS ALL OTHER AMENDMENTS AND MODIFICATIONS TO THE
LOAN AGREEMENT.


 


2.             THE GUARANTY IS AND SHALL REMAIN IN FULL FORCE AND EFFECT WITH
RESPECT TO ALL OF BORROWER’S OBLIGATIONS (AS DEFINED IN THE LOAN AGREEMENT) AS
MODIFIED BY THE AMENDMENT AND OTHERWISE. GUARANTOR CONFIRMS THAT GUARANTOR HAS
NO DEFENSES AGAINST ITS OBLIGATIONS UNDER THE GUARANTY.


 


3.             GUARANTOR REPRESENTS AND WARRANTS THAT THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN THE GUARANTY ARE TRUE AND CORRECT AS OF THE DATE OF THIS
AFFIRMATION. UNLESS OTHERWISE DEFINED, ALL CAPITALIZED TERMS IN THIS AFFIRMATION
SHALL BE AS DEFINED IN THE GUARANTY.


 

IN WITNESS WHEREOF, the undersigned Guarantor has executed this Affirmation of
Guaranty as of the first date above written.

 

 

 

SAFEGUARD DELAWARE, INC.

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

SAFEGUARD SCIENTIFICS (DELAWARE), INC.

 

 

 

By:

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------